Opinion issued October 28, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00566-CR
———————————
JEREMY
JERMAINE JACKSON, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 232nd District Court
Harris
County, Texas

Trial
Court Case No. 1214568
 

MEMORANDUM OPINION
          We lack jurisdiction to hear this
appeal.  Appellant, Jeremy Jermaine
Jackson, pleaded guilty to the offense of possession of a controlled substance and,
in accordance with a plea agreement with the State, the trial court deferred
adjudication of guilt and placed appellant on two years’ community supervision.
          The trial court certified that this is
a plea-bargain case and that appellant has no right of appeal.  Appellant timely filed a pro se notice of
appeal.  
           We conclude that the trial court’s certification
that appellant has no right of appeal is supported by the record.  Tex.
R. App. P. 25.2(a)(2).  Because
appellant has no right of appeal, we must dismiss this appeal “without further
action.”  See Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006).
          Accordingly,
we dismiss the appeal for lack of jurisdiction.
          We
dismiss any pending motions as moot. 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala
and Massengale.
Do not publish. 
 Tex. R. App. P. 47.2(b).